This is an appeal from a judgment for defendant on a claim filed by appellant against estate of Frank Drake, deceased. This is a companion appeal to cause number 15,679 in this court, entitled Albert F. Ballard v. Estate of Frank Drake, Deceased,et al., ante 143 decided by this court on the 20th day of January, 1937, and to cause number 15,678 in this court entitledMargaret Emma Dale v. Estate of Frank Drake, Deceased, ante 142 all three of which causes were, upon request of the parties, consolidated for argument on appeal.
The same procedure was had and similar judgments were rendered in each of said causes. On appeal the same questions are presented. Insofar as those questions are concerned, there is no material difference in the evidence, the finding of facts, or the conclusions of law, in said causes. The questions discussed inAlbert F. Ballard v. Estate of Frank Drake, Deceased, et al.,supra, are determinative of this appeal. On authority of said cause the judgment in this cause is affirmed.